Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    February 11, 2015

The Court of Appeals hereby passes the following order:

A15D0237. MCGARRICK BUTTS v. THE STATE.

      On December 4, 2014, the trial court entered an order directing McGarrick
Butts to appear for a probation revocation hearing the following month. On January
16, 2015, Butts filed this application for appeal, claiming that the order is invalid
because the underlying sentence for which he was serving probation has expired. We
lack jurisdiction for two reasons.
      First, the order that Butts wishes to appeal is not a final judgment. “Generally,
an order is final and appealable when it leaves no issues remaining to be resolved,
constitutes the court’s final ruling on the merits of the action, and leaves the parties
with no further recourse in the trial court.” Thomas v. Douglas Co., 217 Ga. App.
520 (457 SE2d 835) (1995). The order at issue here merely directs Butts to appear
for a hearing; it does not constitute a final ruling on the revocation petition.
Accordingly, Butts was required to comply with the interlocutory appeal procedures
of OCGA § 5-6-34 (b), which include obtaining a certificate of immediate review
signed and entered by the trial court.1
      Second, even if Butts could proceed by discretionary application, his
application is untimely. To be timely, a discretionary application must be filed within
30 days of entry of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204
Ga. App. 582 (420 SE2d 393) (1992). Because this application was filed 43 days
after entry of the order Butts seeks to appeal, it is untimely. We thus lack jurisdiction


      1
       Butts apparently asked the court to enter a certificate of immediate review, but
the court did not do so.
to consider the application.
      For these reasons, this application is hereby DISMISSED.

                                    Court of Appeals of the State of Georgia
                                                                         02/11/2015
                                           Clerk’s Office, Atlanta,____________________
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.